[Cite as State v. Shepard, 2021-Ohio-1844.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-20-1070

        Appellee                                  Trial Court No. CR0201902692

v.

Angela Shepard                                    DECISION AND JUDGMENT

        Appellant                                 Decided: May 28, 2021

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****

        DUHART, J.

        {¶ 1} This case is before the court on appeal by appellant, Angela Shepard, from the

judgment of the Lucas County Court of Common Pleas journalized on March 20, 2020.

For the reasons that follow, we affirm.
                                  Assignments of Error

              1. The sentencing provisions of Senate Bill 201, otherwise known as

       the Reagan Tokes Act, are unconstitutional.

              2. Appellant’s sentence does not achieve the purposes and principles

       of sentencing.

                                       Background

       {¶ 2} On September 27, 2019, appellant was charged by way of indictment with

three counts of rape, in violation of R.C. 2907.02(A)(1)(b) and (B), felonies of the first

degree (Counts 1-3), and three counts of unlawful sexual conduct with a minor, in

violation of R.C. 2907.04(A) and (B)(3), felonies of the third degree (Counts 4-6). On

October 2, 2019, appellant was arraigned and pled not guilty. On February 7, 2020,

appellant was additionally charged by way of information with sexual battery, in

violation of R.C. 2907.03(A)(5), a felony of the third degree (Count 7).

       {¶ 3} On February 10, 2020, appellant entered a plea of guilty pursuant to North

Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970), to one amended

count of rape, in violation of R.C. 2907.02(A)(2) and (B), a felony of the first degree

(Count 1), one count of unlawful sexual conduct with a minor, in violation of R.C.

2907.04(A) and (B)(3), a felony of the third degree (Count 4), and one count of sexual

battery, in violation of R.C. 2907.03(A)(5), a felony of the third degree (Count 7).

       {¶ 4} Appellant was sentenced on March 16, 2020. With respect to Count 1,

pursuant to Am.Sub.S.B. No. 201, otherwise known as the Reagan Tokes Law, the trial




2.
court imposed an indefinite sentence with a minimum of ten years and an indefinite

maximum term of 15 years. The trial court also imposed a 54-month sentence with

regard to Count 4, to be served concurrently to Count 1, and a 54 month sentence with

regard to Count 7, to be served consecutively to Count 1. At the state’s request, the court

nolled Counts 2, 3, 5 and 6. The court also notified appellant of her status as a Tier III

child victim offender. The sentence was memorialized in a judgment entry journalized

March 20, 2020.

        {¶ 5} Appellant has appealed her sentence to this court.

                                 First Assignment of Error

        {¶ 6} In her first assignment of error, appellant argues that the Reagan Tokes Law

is unconstitutional as it violates her right to trial by jury, her right to due process, and the

separations of power doctrine.

        {¶ 7} The Reagan Tokes Law “‘significantly altered the sentencing structure for

many of Ohio’s most serious felonies’ by implementing an indefinite sentencing system

for those non-life felonies of the first and second degree, committed on or after

[March 22, 2019].” State v. Polley, 6th Dist. Ottawa No. OT-19-039, 2020-Ohio-3213,

¶ 5, fn. 1.

        The [Reagan Tokes] Law specifies that the indefinite prison terms will

        consist of a minimum term, selected by the sentencing judge from a range

        of terms set forth in R.C. 2929.14(A), and a maximum term determined by

        formulas set forth in R.C. 2929.144. The [l]aw establishes a presumptive




3.
       release date from prison at the end of the minimum term, but the Ohio

       Department of Rehabilitation and Correction (“ODRC”) may rebut the

       presumption if it determines, after a hearing, that one or more factors apply,

       including that the offender’s conduct while incarcerated demonstrates that

       he continues to pose a threat to society. R.C. 2967.271(B), (C)(1), (2) and

       (3). If ODRC rebuts the presumption, the offender may remain

       incarcerated for a reasonable, additional period of time, determined by

       ODRC, but not to exceed the offender’s maximum prison term. R.C.

       2967.271(D). State v. Sawyer, 165 N.E.3d 844, 2020-Ohio-6980, ¶ 18 (6th

       Dist.).

       {¶ 8} Appellant specifically takes issue with the portions of the Reagan Tokes

Law which allow the ODRC to administratively extend her incarceration beyond her

presumptive minimum prison term of ten years up to a maximum term of 15 years.

However, appellant has not yet served her minimum sentence and has not yet been

subject to the provisions of the Reagan Tokes Law to which she objects.

       {¶ 9} The state has argued, inter alia, that the concerns appellant has raised are

merely hypothetical, and thus, the court need not address the constitutional challenges at

this time. Appellant counters that the issue is ripe for review because she is currently

serving her prison sentence and therefore, all of her actions and behaviors are being

judged and could later be used against her to extend her sentence.




4.
       {¶ 10} As we stated in State v. Acosta, 6th Dist. Lucas Nos. L-20-1068,

L-20-1069, 2021-Ohio-757:

       [T]his court has recently held that the constitutionality of the Reagan Tokes

       law is not ripe for review where the appellant’s imprisonment term has not

       yet been extended by the ODRC. State v. Velliquette, 6th Dist. Lucas No.

       L-19-1232, 2020-Ohio-4855; State v. Maddox, 6th Dist. Lucas No.

       L-19-1253, 2020-Ohio-4702. In Velliquette, we explained that the

       appellant’s arguments as to the “possibility” of an extended prison term

       may never be realized. Id. at ¶ 29. Velliquette and the ripeness issue is

       currently before the Supreme Court of Ohio. See State v. Velliquette, 161

       Ohio St.3d 1415, 2021-Ohio-120, 161 N.E.3d 708.

Id. at ¶ 10. Accordingly, we find appellant’s first assignment of error not well-taken.

                              Second Assignment of Error

       {¶ 11} In her second assignment of error, appellant contends that her sentence was

excessive and did not achieve the purposes and principles of sentencing. She maintains

that her sentence does not effectively rehabilitate her using the minimum sanctions

necessary to accomplish that purpose without imposing an unnecessary burden on state

and local resources, as required by R.C. 2929.11(A). Instead, she asserts that, as a stay-

at-home mother of four children with no prior criminal history, the most effective way to

comply with the purposes of sentencing set forth in R.C. 2929.11(A) would be to

sentence her to community control with sex offender treatment, or to the statutory




5.
minimum. She also argues that the trial court did not give sufficient weight to the

mitigating factors in her case.

       {¶ 12} We review felony sentences pursuant to R.C. 2953.08(G)(2). State v.

Bothuel, 6th Dist. Lucas No. L-20-1053, 2021-Ohio-875, ¶ 7. R.C. 2953.08(G)(2) allows

an appellate court to increase, reduce, or otherwise modify a sentence, or vacate the

sentence and remand for resentencing if the court finds by clear and convincing evidence

either that the record does not support the sentencing court’s findings under certain

enumerated statutory sections, or that the sentence is contrary to law. Appellant has not

argued that any of the specified statutory sections are applicable, nor has she specifically

argued that her sentence was contrary to law. Rather, appellant argues that her sentence

does not meet the purposes and principles of sentencing set forth in R.C. 2929.11 and that

the trial court did not properly give sufficient weight to the mitigating factors set forth in

R.C. 2929.12.

       {¶ 13} We have previously reviewed felony sentences to determine whether the

trial court properly considered the purposes of sentencing set forth in R.C. 2929.11 and

the factors set forth in R.C. 2929.12. In doing so, we relied upon language set forth in

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 23 suggesting

that such a review would be consistent with R.C. 2953.08(G).1 See, e.g., State v.


1
  Specifically, in Marcum, the court stated that “it is fully consistent for appellate courts
to review those sentences that are imposed solely after consideration of the factors in
R.C. 2929.11 and 2929.12 under a standard that is equally deferential to the sentencing
court. That is, an appellate court may vacate or modify any sentence that is not clearly




6.
Buchanan, 6th Dist. Lucas No. L-19-1231, 2020-Ohio-4542, ¶ 11, State v. Torres, 6th

Dist. Ottawa No. OT-18-008, 2019-Ohio-434, ¶ 9. However, the Ohio Supreme Court

has recently clarified its language in Marcum, stating that the language was mere dicta

and that R.C. 2953.08(G)(2) does not permit “an appellate court to independently weigh

the evidence in the record and substitute its judgment for that of the trial court concerning

the sentence that best reflects compliance with R.C. 2929.11 and 2929.12.” State v.

Jones, Slip Opinion No. 2020-Ohio-6729, ¶ 27, 42. In so concluding, the court in Jones

found that R.C. 2929.11 and 2929.12 are not among the statutes listed in R.C.

2953.08(G)(2)(a), and that a finding that a sentence is not supported by the record does

not equate to “otherwise contrary to law” under R.C. 2953.08(G)(2)(b). Id. at ¶ 28,

31-32.

         {¶ 14} We have found that Jones precludes this court from reviewing a felony

sentence based solely upon an appellant’s contention that the trial court did not properly

consider the factors identified in R.C. 2929.11 and 2929.12 when determining an

appropriate sentence. State v. Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-Ohio-

985, ¶ 13. As a result of Jones, “assigning error to the trial court’s imposition of sentence

as contrary to law based solely on its consideration of R.C. 2929.11 and 2929.12 is no

longer grounds for this court to find reversible error.” Id. Accordingly, we find

appellant’s second assignment of error not well-taken.


and convincingly contrary to law only if the appellate court finds by clear and convincing
evidence that the record does not support the sentence.” Marcum at ¶ 23.



7.
                                    Conclusion

       {¶ 15} The judgment of the Lucas County Court of Common Pleas is affirmed.

Pursuant to App.R. 24, appellant is hereby ordered to pay the costs incurred on appeal.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Gene A. Zmuda, P.J.
                                               _______________________________
Myron C. Duhart, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.